EXHIBIT 10.8

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is between
Juhl Energy, Inc. (the “Company”) and John Mitola (“Employee”). The “Effective
Date” of this Amendment shall be the 1st day of January, 2014.

 

WHEREAS, the Company and Employee have executed that certain Executive
Employment Agreement dated January 1, 2012 (the “Employment Agreement”).

 

WHEREAS, the parties hereto have agreed upon modifications to the Employment
Agreement and wish to formally amend the Employment Agreement with respect to
certain terms of the Employment Agreement.

 

NOW THEREFORE, the parties hereto, intending to be legally bound, hereby
acknowledge and agree as follows:

 

1. Definitions. Any term defined in the Employment Agreement shall have the same
meaning in this Amendment unless otherwise set forth herein.

 

2.  Section 2. Section 2 of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

 

Section 2.     Term of Agreement. The term of this Agreement shall be extended
for a period of five (5) years commencing on the date of expiration of the Term
set forth in the Employment Agreement (“Term”).

 

3. Section 4(C) Equity Compensation. Section 4(C) of the Employment Agreement
shall be deleted in its entirety and replaced with the following:

 

C.          Equity Compensation. As of the date of this Agreement or such other
date as the complete approval of the Board and any additional required approvals
are obtained, the Company will grant to Employee warrants to purchase One
Million Five Hundred Thousand (1,500,000) shares of the common stock of the
Company pursuant to the terms of a Warrant Agreement to be executed by the
Employee and the Company.

 

4. Entire Agreement. Upon the Effective Date of this Amendment, this Amendment
shall be incorporated into the Employment Agreement and the Employment Agreement
as amended by this Amendment shall constitute the entire agreement between the
parties with respect to the subject matter contemplated therein. Except as
otherwise expressly provided in this Amendment, all terms and conditions of the
Employment Agreement shall remain unchanged and in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Employee have caused this Amendment to be
executed by their duly authorized representatives.          

 

 



JUHL ENERGY, INC. 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ John Mitola

 

 

 

 

John Mitola

 

 

 

 

 

 

By:

/s/ Dan Juhl

 

 

 

 

Dan Juhl

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

By:

/s/ Bartly J. Loethen

 

 

 

 

Bartly J. Loethen

 

 

 

 

Assistant Secretary

 

 

 

